Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports Fourth Fiscal Quarter and Fiscal Year 2015 Results SAN JOSE, Calif.—February 11, 2016—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for its fourth fiscal quarter and fiscal year ended December 31, 2015. Total revenues for the fourth fiscal quarter of 2015 totaled $24.1 million, up 1% from $23 .9 million for the third fiscal quarter of 2015 and down 8% when compared to total revenues of $26.1 million for the fourth fiscal quarter of 2014. Design-to-silicon-yield solutions revenue for the fourth fiscal quarter of 2015 totaled $14 .3 million, down 17% from $17 .2 million for the third fiscal quarter of 2015 and up 3% when compared to design-to-silicon-yield solutions revenue of $13.9 million for the fourth fiscal quarter of 2014 . Gainshare performance incentives revenue for the fourth fiscal quarter of 2015 totaled $9 .8 million, up 48% from $6.6 million for the third fiscal quarter of 2015 and down 20% from $12.2 million for the fourth fiscal quarter of 2014. Total revenues for the fiscal year ended December 31, 2015 totaled $98.0 million, down 2% when compared with total revenues of $100.2 million for the fiscal year ended December 31, 2014. Design-to-silicon-yield solutions revenues for the fiscal year ended December 31, 2015 totaled $63.8 million, up 21% when compared with design-to-silicon-yield solutions revenues of $52.8 million for the fiscal year ended December 31, 2014. Gainshare performance incentives revenues for the fiscal year ended December 31, 2015 totaled $34.1 million, down 28% when compared with gainshare performance incentives revenues of $47.4 million for the fiscal year ended December 31, 2014 . 1 On a GAAP basis, net income for the fourth fiscal quarter of 2015 was $2.8 million, or $0. 09 per basic and diluted share, compared to $1.5 million, or $0.05 per basic and diluted share, for the third fiscal quarter of 2015, and compared to $5.8 million, or $0.19 per basic and $0.18 per diluted share, for the fourth fiscal quarter of 2014. Net income for the fiscal year ended December 31, 2015 was $12 .4 million, or $0.39 per basic and diluted share, compared to net income of $18.5 million, or $0.60 per basic and $0.58 per diluted share, for the fiscal year ended December 31, 2014 . Cash and cash equivalents were $126.2 million at December 31, 2015, compared to $115.5 million at December 31, 2014. Non-GAAP net income for the fourth fiscal quarter of 2015 was $5 .7 million, or $0.18 per diluted share, compared to $5
